





Exhibit 10.1




AGREEMENT AND PLAN OF CONTRIBUTION




THIS AGREEMENT AND PLAN OF CONTRIBUTION (this “Agreement”) is made and entered
into as of the 17th day of January, 2012, by and between Castwell Precast
Corporation, a Nevada corporation (“Castwell”), Summer Energy, LLC, a Texas
limited liability company (“Summer”), and all of the members of Summer whose
names appear on the signature pages to this Agreement (each, a “Summer Member”,
and collectively, the “Summer Members”); based on the following:




RECITALS




The parties desire to enter into this Agreement to set forth the terms and
conditions of the corporate reorganization pursuant to which the Summer Members
will contribute all of their units of membership interest in Summer to Castwell
in exchange for shares of Castwell common stock (the “Contribution”).  Upon the
closing of the Contribution, Summer will become a wholly-owned subsidiary of
Castwell.  The Contribution by the Summer Members is being conducted for the
purposes of effecting a tax-free contribution pursuant to Section 351 of the
Internal Revenue Code of 1986, as amended (the “Code”).




AGREEMENT




Based on the stated premises, which are incorporated herein by reference, and
for and in consideration of the mutual covenants and agreements hereinafter set
forth, the mutual benefits to the parties to be derived herefrom, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:




ARTICLE I

THE CONTRIBUTION




1.01

The Contribution.

Upon the terms and subject to the satisfaction or waiver of the conditions set
forth in this Agreement, on the Effective Date (as defined in Section 1.02
herein) the Summer Members shall contribute their units of membership interest,
which shall constitute all of the issued and outstanding units of membership
interest in Summer (each unit of membership interest being referred to as a
“Summer Interest”, and collectively as  the “Summer Interests”), to Castwell in
exchange for shares of Castwell’s common stock as set forth in Article II below.




1.02

Effective Date of Contribution.  Upon the terms and subject to the conditions
hereof, as soon as practicable after the satisfaction or waiver of the
conditions set forth in Articles VI and VII of this Agreement, the Contribution
shall be effectuated by each Summer Member delivering to Castwell an Assignment
of Membership Units substantially in the form attached hereto as Exhibit A
(each, an “Assignment”, and collectively, the “Assignments”).   The date for the
Closing of the Contribution shall be referred to herein as the “Effective Date”.




ARTICLE II

EXCHANGE OF CASTWELL SHARES




2.01

Exchange of Castwell Shares.  On the Effective Date, and after giving effect to
the reverse stock split and Castwell charter amendments described in Section
5.01, each Summer Interest issued and outstanding immediately prior to the
Effective Date and all rights in respect thereof shall be exchanged into the
right to receive one post-split share of common stock of Castwell, par value
$0.001 (the “Castwell Shares”), so that the 9,697,624 Summer Interests that are
issued and outstanding immediately before the Contribution are converted into
the right to receive 9,697,624 post-split Castwell Shares.  No fractional
Castwell Shares or interests shall be issued in connection with the foregoing
exchange.  If any holder of Summer Interests would otherwise be entitled to a
fractional share upon exchange thereof, Castwell shall round up the number of
Castwell Shares to be issued to such holder to the nearest whole share.  On the
Closing, each holder of Summer Interests shall, upon the delivery of the
Assignment representing such Summer Interests to the registrar and transfer
agent of Castwell, together with the investment representation letter and all
other documents and materials reasonably required by such transfer agent to be
delivered in connection therewith, be entitled to receive a certificate or
certificates evidencing the Castwell Shares as provided herein.  














--------------------------------------------------------------------------------




2.02

Conversion of Summer Warrants; Credit Facility Agreements.  The issued and
outstanding seven-year warrants to purchase a total of 400,000 Summer Interests
at an exercise price per unit of membership interest of $0.60 per share (the
“Summer Warrants”) shall upon the Closing, and without further action, be
assumed by Castwell and modified so that, in lieu of having the right to acquire
such Summer Interests on exercise, the holders thereof shall have the right to
acquire 400,000 Castwell Shares at an exercise price of $0.60 per share and all
other terms of the Summer Warrants shall remain unchanged.   The contingent
obligations of Summer pursuant to those certain Agreements to Assist with Credit
Facility, each dated on or about November 30, 2011, (collectively, the “Credit
Facility Agreements”) shall upon the Closing, and without further action, be
assumed by Castwell and modified so that, in lieu of having the right to acquire
such Summer Interests on exercise, the holders thereof shall have the right to
acquire 1,515,152 Castwell Shares, and the other terms of the Credit Facility
Agreements shall remain unchanged.




2.03

Adjustments to Exchange Ratio.  The number of Castwell Shares to be issued and
delivered pursuant to this Agreement and the number of Castwell Shares to be
issued upon exercise of the Summer Warrants shall be appropriately adjusted to
take into account any stock split, stock dividend, reverse stock split (except
for the proposed reverse split set forth in Section 5.01), recapitalization, or
similar change in the Castwell  common stock which may occur (with the prior
written consent of Summer) between the date of the execution of this Agreement
and the date of delivery of such shares to provide the holders of Summer
Interests and Summer Warrants with the same economic effect as contemplated by
this Agreement prior to such event.




2.04

Reservation of Shares for Summer Warrants; Reservation for Summer Interests
under Credit Facility Agreements.  Castwell shall retain and reserve that number
of authorized and unissued shares of Castwell common stock that shall be
issuable upon the exercise of the Summer Warrants or issuable upon an election
under the Credit Facility Agreements at any given time until their respective
exercise, conversion, or termination as applicable.




2.05

Restricted Stock; One-Year Restriction Period.  The Castwell Shares to be issued
pursuant to the transactions contemplated by this Agreement will not be
registered and shall be characterized as “restricted securities” under the
federal securities laws, and under such laws such shares may be resold without
registration under the Securities Act only in certain limited circumstances.
 Each certificate evidencing Castwell Shares to be issued pursuant to the
transactions contemplated by this Agreement shall bear a legend in substantially
the following form:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR THE
AVAILABILITY OF AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.




The Summer Members acknowledge and agree that, as “restricted securities,” the
Castwell Shares to be received by them may not be transferred, hypothecated,
sold or otherwise disposed of until (i) a registration statement with respect to
such securities is declared effective under the Securities Act, or (ii) Castwell
receives an opinion of counsel for the holders of such Castwell Shares,
reasonably satisfactory to counsel for Castwell that an exemption from the
registration requirements of the Securities Act is available.  However,
notwithstanding the immediately preceding sentence, until: Castwell has become
subject to the reporting requirements of section 13 or 15(d) of the Exchange
Act; has filed all reports and other materials required to be filed by section
13 or 15(d) of the Exchange Act, as applicable, during the preceding 12 months
(or for such shorter period that Castwell was required to file such reports and
materials), other than Form 8-K reports; and a period of at least one (1) year
has elapsed from the date on which current “Form 10” information has been filed
by Castwell (the “Restriction Period”) reflecting its acquisition of Summer as
provided herein, no Summer Member shall sell in any public market any Castwell
Shares, or any interest therein, received pursuant to this Agreement.  








2




--------------------------------------------------------------------------------




2.06

Closing.  The closing of the transactions contemplated hereby (the “Closing”)
shall be held at a mutually agreed upon time and place on such date as may be
agreed to in writing by the parties (the “Closing Date”).  The Closing Date
shall occur not more than five days following the last to be satisfied of the
conditions precedent to the parties’ obligation to closing set forth in Articles
VI and VII hereof.  The Closing may be accomplished by express mail, overnight
courier, conference telephone call or as otherwise agreed to by the respective
parties or their duly authorized representatives.




2.07

Closing Events.




(a)

Castwell Deliveries.  Subject to fulfillment or waiver of the conditions set
forth in Article VII, Castwell shall deliver to Summer at the Closing all the
following:




(i)

A certificate of good standing from the Secretary of State of Nevada, issued as
of a date within five days prior to the Closing Date, certifying that Castwell
is in good standing as a corporation in the State of Nevada;




(ii)

Incumbency and specimen signature certificates dated the Closing Date with
respect to the officers of Castwell executing this Agreement and any other
document delivered pursuant hereto on behalf of Castwell;




(iii)

Copies of the resolutions of Castwell’s board of directors and stockholders
authorizing the execution and performance of this Agreement and the contemplated
transactions, certified by the secretary or an assistant secretary of Castwell
as of the Closing Date;




(iv)

The certificate contemplated by Section 6.04, dated as of the Closing Date,
signed by the president of Castwell; and




(v)

Certificates for the Castwell Shares registered in the names of the Summer
Members; and




(vi) Copies of the resolutions of Castwell’s board of directors appointing the
persons designated by Summer as the new officers and directors of Castwell.




In addition to the above deliveries, Castwell shall take all steps and actions
as Summer and the Summer Members may reasonably request or as may otherwise be
reasonably necessary to consummate the transactions contemplated hereby.




(b)

Summer’s Deliveries.  Subject to fulfillment or waiver of the conditions set
forth in Article VI, Summer and Summer’s Members shall deliver to Castwell at
Closing all the following:




(i)

Duly executed copies of the Assignments executed by all Summer Members;




(ii)

A certificate of good standing from the Secretary of State of Texas, issued as
of a date within five days prior to the Closing Date certifying that Summer is
in good standing as a limited liability company in the State of Texas;




(iii)

Satisfactory evidence of approval from the Public Utility Commission of Texas of
the transactions contemplated by this Agreement;




(iv)

Incumbency and specimen signature certificates dated the Closing Date with
respect to the managing member of Summer executing this Agreement and any other
document delivered pursuant hereto on behalf of Summer;





3




--------------------------------------------------------------------------------




(v)

Copies of the resolutions of Summer’s managing members and Summer Members
authorizing the execution and performance of this Agreement and the contemplated
transactions, certified by one of Summer’s managing members as of the Closing
Date;




(vi)

The certificate contemplated by Section 7.03, executed by a managing member of
Summer; and




(vii)

Investment representation letters signed by each of the Summer Members.




In addition to the above deliveries, Summer shall take all steps and actions as
Castwell may reasonably request or as may otherwise be reasonably necessary to
consummate the transactions contemplated hereby.




2.08

Termination




(a)

This Agreement may be terminated by the board of directors of Castwell, by the
managing members of Summer, or by a majority of the Summer Members (measured by
units of membership interest in Summer) at any time prior to the Closing Date
if:




(i)

There shall be any actual or threatened action or proceeding before any court or
any governmental body which shall seek to restrain, prohibit, or invalidate the
transactions contemplated by this Agreement and which, in the reasonable
judgment of such board of directors, made in good faith and based upon the
advice of its legal counsel, makes it inadvisable to proceed with the
transactions contemplated by this Agreement; or




(ii)

Any of the transactions contemplated hereby are disapproved by any regulatory
authority whose approval is required to consummate such transactions (including,
without limitation, the Public Utility Commission of Texas) or in the reasonable
judgment of such board of directors or managing members, made in good faith and
based on the advice of counsel, there is substantial likelihood that any such
approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the exchange; or




(iii)

The Closing shall not have occurred by the close of business on April 30, 2012
(the “Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 2.08(a)(iii) shall not be available to any Party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Effective Date to occur on or before the
Termination Date.




In the event of termination pursuant to this paragraph (a) of Section 2.08, no
obligation, right, or liability shall arise hereunder, and each party shall bear
all of the expenses incurred by it in connection with the negotiation,
preparation, and execution of this Agreement and the transactions contemplated
hereby.




(b)

This Agreement may be terminated at any time prior to the Closing Date by action
of the board of directors of Castwell if:  (i) Summer shall fail to comply in
any material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Summer contained
herein shall be inaccurate in any material respect, or (ii) there has been any
material adverse change in the business or financial condition of Summer.  In
the event of termination pursuant to this paragraph (b) of this Section 2.08, no
obligation, right, remedy, or liability shall arise hereunder. All parties shall
bear their own costs incurred in connection with the negotiation, preparation,
and execution of this Agreement and the transactions contemplated hereby.  




(c)

This Agreement may be terminated at any time prior to the Closing Date by action
of the managing members of Summer if: (i) Castwell shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Castwell contained
herein shall be inaccurate in any material respect, or (ii) there has been any
adverse change in the business or financial condition of Castwell.  In the event
of termination pursuant to this paragraph (c) of this Section 2.08, no
obligation, right, remedy, or liability shall arise hereunder.  All parties
shall bear their own costs incurred in connection with the negotiation,
preparation, and execution of this Agreement and the transactions contemplated
hereby.





4




--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF CASTWELL




Castwell represents and warrants to Summer that all of the statements contained
in this Article III are true as of the date of this Agreement (or, if made as of
a specified date, as of such date) except, in each case, as (a) set forth in the
Castwell Disclosure Schedules attached to this Agreement (the “Castwell
Disclosure Schedules”); or (b) as otherwise provided in this Agreement.  For
purposes of the representations and warranties of Castwell contained in this
Article III, disclosure in any section of the Castwell Disclosure Schedules of
any facts or circumstances shall be deemed to be an adequate response and
disclosure of such facts or circumstances with respect to all representations or
warranties by Castwell calling for disclosure of such information, whether or
not such disclosure is specifically associated with or purports to respond to
one or more or all of such representations or warranties, if it is reasonably
apparent on the face of the Disclosure Schedules that such disclosure is
applicable.  The inclusion of any information in any section of the Castwell
Disclosure Schedules by Castwell shall not be deemed to be an admission or
evidence of materiality of such item, nor shall it establish a standard of
materiality for any purpose whatsoever.




3.01

Organization.  Castwell is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Nevada and its wholly-owned
subsidiary, Castwell Precast, Inc., is a corporation duly organized, validly
existing and in good standing under the laws of the State of Utah.  Castwell and
Castwell Precast, Inc. are referred to collectively in this Agreement as
“Castwell” and as the “Castwell Entities.”  Each of the Castwell Entities has
the corporate power and is and will be duly authorized, qualified, franchised,
and licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, and there are no
other jurisdictions in which it is not so qualified in which the character and
location of the assets owned by it or the nature of the material business
transacted by it requires qualification, except where failure to do so would not
have a material adverse effect on its business, operations, properties, assets
or condition.  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not, violate any provision of the articles of
incorporation or bylaws of any of the Castwell Entities or other agreement to
which any Castwell Entity is a party or by which it is bound.  True, correct and
complete copies of the Articles of Incorporation and Bylaws of each of the
Castwell Entities, each as amended or restated as of the date hereof, have been
provided to Summer and are included in the Castwell Disclosure Schedules.  All
minutes of meetings (or written consents in lieu of meetings) of the Boards of
Directors (and all committees thereof) of the Castwell Entities, and all minutes
of meetings (or written consents in lieu of meetings) of the stockholders of the
Castwell Entities have been, or prior to the Closing Date will have been, made
available for inspection by Summer.  Except for the ownership of Castwell
Precast, Inc. by Castwell, none of the Castwell Entities has any wholly or
partially owned subsidiaries, or owns any economic, voting or management
interests in any other person.




3.02

Due Authorization.  Castwell has full power and authority to enter into this
Agreement and, subject to approval by its stockholders, to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by Castwell of this Agreement have been duly and validly approved
and authorized by the board of directors of Castwell, and, other than approval
by its stockholders, no other actions or proceedings on the part of Castwell are
necessary to authorize this Agreement and the transactions contemplated hereby
and thereby.  This Agreement constitutes the legal, valid and binding obligation
of Castwell, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or other laws from time to time in effect
which affect creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).








5




--------------------------------------------------------------------------------




3.03

Capitalization/Warrants.  The authorized capitalization of Castwell consists of
10,000,000 shares of preferred stock, par value $0.001, none of which are issued
and outstanding, and 50,000,000 shares of common stock, $0.001 par value, of
which 4,178,348 shares are issued and outstanding.    All issued and outstanding
shares of Castwell are legally issued, fully paid, and nonassessable and not
issued in violation of the preemptive or other right of any person.  There are
no dividends or other amounts due or payable with respect to any of the shares
of capital stock of Castwell.  On the Effective Date, following the reverse
stock split described in Section 5.01 and the cancellation of shares described
in Section 5.01, Castwell will have a total of 807,087 issued and outstanding
shares of common stock without giving effect to adjustments for rounding up
fractional shares.  There are no existing warrants, options, calls, or
commitments of any nature relating to the authorized and unissued shares of
Castwell to which Castwell is a party except for outstanding common stock
purchase warrants that entitle the holder to purchase up to 100,000 pre-split
shares of Castwell common stock at an exercise price of $0.10 per share at any
time on or before November 14, 2012.

 

3.04.

SEC Reports; Financial Statements.




(a)

Castwell has filed all forms, reports and documents (including all Exhibits)
required to be filed by it with the SEC since it became subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act, including any
amendments or supplements thereto (collectively, including any such forms,
reports and documents filed after the date hereof, the “Castwell SEC Reports”)
and, with respect to the Castwell SEC Reports filed by Castwell after the date
hereof and prior to the Closing Date, will deliver or make available, to Summer
all of its Castwell SEC Reports in the form filed with the SEC.  Castwell is no
longer subject to the reporting requirements of the Exchange Act because it has
fewer than 300 stockholders of record and is a “voluntary filer” thereunder.
 The Castwell SEC Reports (i) were (and any Castwell SEC Reports filed after the
date hereof will be) in all material respects prepared in accordance with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the rules and regulations promulgated thereunder, and (ii) as of their
respective filing dates, did not (and any Castwell SEC Reports filed after the
date hereof will not) contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  On the Closing Date, Castwell shall be current in
the filing of the Castwell SEC Reports.




(b)

Included in Castwell Disclosure Schedule 3.04 are (i) the audited consolidated
balance sheets of Castwell as of December 31, 2010 and 2009, and the related
audited consolidated statements of operations, stockholders’ equity (deficit),
and cash flows for the fiscal years ended December 31, 2010 and 2009, including
the notes thereto, and the accompanying report of Madsen & Associates CPA’s,
Inc., independent registered accountants, and (ii) the unaudited condensed
consolidated balance sheet of Castwell as of September 30, 2011, and the related
unaudited condensed consolidated statements of operations, stockholders’ equity
(deficit), and cash flows for the three and nine month periods ended September
30, 2011 and 2010, respectively, together with the notes thereto.




(c)

The financial statements of Castwell delivered pursuant to Section 3.04(b) have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements.  The Castwell financial statements present fairly,
in all material respects, as of their respective dates, the financial condition
of Castwell.  Castwell did not have, as of the date of any such financial
statements, except as and to the extent reflected or reserved against therein,
any liabilities or obligations (absolute or contingent) which should be
reflected in any financial statement or the notes thereto prepared in accordance
with generally accepted accounting principles, and all assets reflected therein
present fairly the assets of Castwell in accordance with generally accepted
accounting principles.  The statements of operations and cash flows present
fairly the financial position and result of operations of Castwell as of their
respective dates and for the respective periods covered thereby.








6




--------------------------------------------------------------------------------




(d)

Castwell has filed or will file prior to the Closing Date all tax returns
required to be filed by it from January 1, 2007 to the Closing Date.  All such
returns and reports are accurate and correct in all material respects.  Castwell
has no material liabilities with respect to the payment of any federal, state,
county, local, or other taxes (including any deficiencies, interest, or
penalties) accrued for or applicable to the period ended on the date of the most
recent balance sheet of Castwell, except to the extent reflected on such balance
sheet, or for such other dates and years and periods prior thereto for which
Castwell may at said date have been liable in its own right or as transferee of
the assets of, or as successor to, any other corporation or entity, except for
taxes accrued but not yet due and payable, and  no deficiency assessment or
proposed adjustment of any such tax return is pending, proposed or contemplated.
 None of such income tax returns has been examined or is currently being
examined by the Internal Revenue Service and no deficiency assessment or
proposed adjustment of any such return is pending, proposed or contemplated.
 Castwell has not made any election pursuant to the provisions of any applicable
tax laws (other than elections that relate solely to methods of accounting,
depreciation, or amortization) that would have an adverse effect on Castwell,
its financial condition, its business as presently conducted or proposed to be
conducted, or any of its respective properties or  assets.  There are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any tax return of Castwell.




(e)

The books and records, financial and otherwise, of Castwell are in all material
respects complete and correct and have been maintained in accordance with sound
business and bookkeeping practices so as to accurately and fairly reflect, in
reasonable detail, the transactions and dispositions of the assets of Castwell,
and Castwell has maintained a system of internal accounting controls sufficient
to provide reasonable assurances that (i) transactions have been and are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit the preparation of financial
statements in conformity with generally accepted accounting principles or any
other criteria applicable to such statements and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals, and
appropriate action is taken with respect to any differences.




3.05

Information.  The information concerning Castwell set forth in this Agreement
and in the Castwell Disclosure Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  Castwell shall
cause the Castwell Disclosure Schedules to be updated after the date hereof up
to and including the Closing Date.




3.06

Absence of Certain Changes or Events.  Except as set forth in this Agreement or
the Castwell Disclosure Schedules, since September 30, 2011:




(a)

There has not been (i) any  adverse change in the business, operations,
properties, level of inventory, assets, or condition of the Castwell Entities or
(ii) any damage, destruction, or loss to the Castwell Entities (whether or not
covered by insurance)  adversely affecting the business, operations, properties,
assets, or condition of the Castwell Entities;




(b)

None of the Castwell Entities has (i) amended its articles of incorporation or
bylaws; (ii) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
or material considering the business of Castwell; (iv) made any change in its
method of management, operation, or accounting; (v) entered into any other
 transactions; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination payment to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its employees; or (viii) established any profit-sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement made to, for, or with its officers, directors, or
employees;





7




--------------------------------------------------------------------------------




(c)

None of the Castwell Entities has (i) granted or agreed to grant any options,
warrants, or other rights for its stocks, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid any material obligation or liability (absolute or contingent) other
than current liabilities reflected in or shown on the most recent Castwell
balance sheet and current liabilities incurred since that date in the ordinary
course of business; (iv) sold or transferred, or agreed to sell or transfer, any
of its  assets, properties, or rights; (v) canceled, or agreed to cancel, any
debts or claims; (vi) made or permitted any amendment or termination of any
contract, agreement, or license to which it is a party if such amendment or
termination is material, considering the business of Castwell; or (vii) issued,
delivered, or agreed to issue or deliver any stock, bonds, or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock); and




(d)

The Castwell Entities have not become subject to any law or regulation which
materially and adversely affects, or in the future would be reasonably expected
to adversely affect, the business, operations, properties, assets, or condition
of the Castwell Entities.




3.07

Title and Related Matters.  Except as provided herein or disclosed in the
Castwell balance sheet and the notes thereto, the Castwell Entities have good
and marketable title to all of their properties, inventory, interests in
properties, and assets, which are reflected in the most recent Castwell balance
sheet or acquired after that date (except properties, interests in properties,
and assets sold or otherwise disposed of since such date in the ordinary course
of business), free and clear of all mortgages, liens, pledges, charges, or
encumbrances, except (i) statutory liens or claims not yet delinquent; and (ii)
such imperfections of title and easements as do not, and will not, materially
detract from, or interfere with, the present or proposed use of the properties
subject thereto or affected thereby or otherwise materially impair present
business operations on such properties. To the best knowledge of Castwell, the
business of the Castwell Entities as currently conducted does not infringe on
the copyright, patent, trade secret, know-how, or other proprietary right of any
other person or entity and comprises all such rights necessary to permit the
operation of the businesses of the Castwell Entities as now being conducted or
as contemplated.




3.08

Litigation and Proceedings.  There are no  actions, suits, or administrative or
other proceedings pending or,  threatened by or against the Castwell Entities or
adversely affecting the Castwell Entities or their properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind.  Castwell does not
have any knowledge of any default on the part of the Castwell Entities with
respect to any judgment, order, writ, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality.




3.09

Contracts.  Except as otherwise disclosed in Castwell Disclosure Schedule 3.09:
 




(a)

There are no material contracts, agreements, franchises, license agreements, or
other commitments to which any of the Castwell Entities is a party or by which
any of the Castwell Entities or their properties are bound;




(b)

All contracts, agreements, franchises, license agreements, and other commitments
to which any of the Castwell Entities is a party or by which its properties are
bound and which are material to the consolidated operations or financial
condition of Castwell are valid and enforceable by the Castwell Entities in all
material respects;




(c)

The Castwell Entities are not a party to or bound by, and its properties are not
subject to, any material contract, agreement, other commitment or instrument;
any charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award which materially and adversely affects, or in the
future may (as far as Castwell can now foresee) materially and adversely affect,
the business, operations, properties, assets, or condition of the Castwell
Entities; and








8




--------------------------------------------------------------------------------




(d)

None of the Castwell Entities is a party to any oral or written (i) contract for
the employment of any officer, director, or employee which is not terminable on
30 days (or less) notice;  (ii)  profit-sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, agreement, or
arrangement covered by Title IV of the Employee Retirement Income Security Act,
as amended; (iii) agreement, contract, or indenture relating to the borrowing of
money; (iv) guarantee of any obligation, other than one on which a Castwell
Entity is a primary obligor, for the borrowing of money or otherwise, excluding
endorsements made for collection and other guarantees of obligations, which, in
the aggregate do not exceed $5,000; (v) consulting or other similar contract
with an unexpired term of more than one year or providing for payments in excess
of $5,000 in the aggregate;  (vi) collective bargaining agreement; (vii)
agreement with any present or former officer or director of Castwell or any
subsidiary; or (viii) contract, agreement, or other commitment involving
payments by it of more than $5,000 in the aggregate.




3.10

Material Contract Defaults.  None of the Castwell Entities is in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets, or condition of the Castwell Entities considered as whole, and there is
no event of default or other event which, with notice or lapse of time or both,
would constitute a default in any material respect under any such contract,
agreement, lease, or other commitment in respect of which the Castwell Entities
have  not taken adequate steps to prevent such a default from occurring.




3.11

Intellectual Property.  Except as disclosed on Castwell Disclosure Schedule
3.11:




(a)

All of the Castwell Entities’ material Intellectual Property is either licensed
or owned by the Castwell Entities, in each case free and clear of all liens
other than any right of any third party as owner or licensor or licensee under a
contract affecting such Intellectual Property, with royalties as set forth on
Castwell Disclosure Schedule 3.11;




(b)

None of the Castwell Entities’ material Intellectual Property is the subject of
any pending or, to the knowledge of Castwell, threatened litigation or claim of
infringement;




(c)

The Castwell Entities have not granted any license, or agreed to pay or receive
any royalty in respect of, any Intellectual Property except as set forth on
Castwell Disclosure Schedule 3.11;




(d)

No material license or royalty agreement to which any Castwell Entity is a party
is in breach or default by such Castwell Entity or, to the knowledge of
Castwell, any other party thereto; and no such license or royalty agreement is
or has been the subject of any notice of termination given or threatened in
writing by any person;




(e)

The Castwell Entities have not received any notice contesting their rights to
use any Intellectual Property except as set forth on Castwell Disclosure
Schedule 3.11;




(f)

No Castwell Entity has granted any license or agreed to pay or receive any
royalty in respect of any material Intellectual Property except as set forth on
Castwell Disclosure Schedule 3.11; and




(g)

No Castwell Entity has violated the Intellectual Property rights of any third
party.




3.12

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any indenture, mortgage, deed of trust, or other contract, agreement, or
instrument to which any of the Castwell Entities is a party or to which any of
its properties or operations are subject.








9




--------------------------------------------------------------------------------




3.13

Governmental Authorizations.  The Castwell Entities have all licenses,
franchises, permits, and other governmental authorizations that are legally
required to enable them to conduct their business in all material respects as
conducted on the date of this Agreement.  Except for compliance with federal and
state securities and corporation laws, as hereinafter provided, no
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by Castwell of this Agreement and the consummation by
Castwell of the transactions contemplated hereby.




3.14

Compliance With Laws and Regulations.  The Castwell Entities have complied with
all applicable statutes and regulations of any federal, state, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of the Castwell Entities or except to the extent that
noncompliance would not result in the occurrence of any material liability for
the Castwell Entities.




3.15  Insurance.  The Castwell Entities have not carried insurance since April
26, 2009, the expiration date of the commercial liability policy of Castwell
Precast, Inc.  None of the Castwell Entities has been refused any insurance with
respect to its assets or operations; and its insurance coverage has not been
limited by any insurance carrier to which it has applied for any such insurance,
or with which it has carried insurance, in each case during the two years
preceding the date hereof.




3.16  Environmental.  Each Castwell Entity is in compliance in all material
respects with all applicable federal, state and local laws and regulations
governing the environment, public health and safety and employee health and
safety (including all provisions of the Occupational Safety and Health
Administration (“OSHA”) and no charge, complaint, action, suit, proceeding,
hearing, investigation, claim, demand or notice has been filed or commenced
against any Castwell Entity and, to the knowledge of Castwell, no such charge,
complaint, action, suit, proceeding, hearing, investigation, claim, demand or
notice is pending or has been threatened.




3.17  Employee Relations.  Each of the Castwell Entities has complied in all
material respects with all applicable laws, rules, and regulations that relate
to prices, wages, hours, harassment, disabled access, and discrimination in
employment and collective bargaining and to the operation of its business and is
not liable for any arrears of wages or any taxes or penalties for failure to
comply with any of the foregoing.  Castwell believes that the relationships
between the Castwell Entities and their employees are satisfactory.




3.18  Officer, Director and Promoter’s Information.  During the past five (5)
years, no Castwell Entity, nor any of its respective officers, directors or
promoters, has been the subject of:




(a)

a bankruptcy petition filed by or against any business of which the Castwell
Entity or such other person was a general partner or executive officer either at
the time of the bankruptcy or within two years prior to that time;




(b)  

a conviction in a criminal proceeding or a pending criminal proceeding
(excluding traffic violations and other minor offenses);




(c)  

any order, judgment, or decree, not subsequently reversed, suspended or vacated,
of any court of competent jurisdiction, permanently or temporarily enjoining,
barring, suspending or otherwise limiting the Castwell Entity or any such other
person from involvement in any type of business, securities or banking
activities; or




(d)

a finding by a court of competent jurisdiction (in a civil action), the SEC, or
the Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed,
suspended, or vacated.








10




--------------------------------------------------------------------------------




3.19  Broker Fees.  The Castwell Entities have not incurred, nor will they
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.




3.20  Board Approval.  The Board of Directors of Castwell has duly adopted
resolutions approving and declaring advisable this Agreement the transactions
contemplated hereby (such approvals having been made in accordance with the
Nevada Revised Statutes), which resolutions have not been modified, supplemented
or rescinded and remain in full force and effect.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SUMMER




Summer represents and warrants to Castwell that all of the statements contained
in this Article IV are true as of the date of this Agreement (or, if made as of
a specified date, as of such date) except, in each case, as (a) set forth in the
Summer Disclosure Schedules attached to this Agreement (the “Summer Disclosure
Schedules”); or (b) as otherwise provided in this Agreement.  For purposes of
the representations and warranties of Summer contained in this Article  IV,
disclosure in any section of the Summer Disclosure Schedules of any facts or
circumstances shall be deemed to be an adequate response and disclosure of such
facts or circumstances with respect to all representations or warranties by
Summer calling for disclosure of such information, whether or not such
disclosure is specifically associated with or purports to respond to one or more
or all of such representations or warranties, if it is reasonably apparent on
the face of the Summer Disclosure Schedules that such disclosure is applicable.
 The inclusion of any information in any section of the Summer Disclosure
Schedules by Summer shall not be deemed to be an admission or evidence of
materiality of such item, nor shall it establish a standard of materiality for
any purpose whatsoever.




4.01

Organization.  Summer is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Texas.  Summer has
the corporate or other power and is and will be duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted, and
there are no other jurisdictions in which it is not so qualified in which the
character and location of the assets owned by it or the nature of the material
business transacted by it requires qualification, except where failure to do so
would not have a material adverse effect on its business, operations,
properties, assets or condition.  The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated by this
Agreement in accordance with the terms hereof will not, violate any provision of
the articles of organization or operating agreement of Summer or other agreement
to which Summer is a party or by which it is bound.  True, correct and complete
copies of the Articles of Organization and Operating Agreement of Summer, each
as amended or restated as of the date hereof, have been provided to Castwell and
are included in the Summer Disclosure Schedules.  All minutes of meetings (or
written consents in lieu of meetings) of the managing members (and all
committees thereof) of Summer and all minutes of meetings (or written consents
in lieu of meetings) of the members of Summer have been, or prior to the Closing
Date will have been, made available for inspection by Castwell.  Summer does not
have any wholly or partially owned subsidiaries, or own any economic, voting or
management interests in any other person.




4.02

Due Authorization.  Subject to approval by the Summer Members, Summer has full
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by Summer of this Agreement have been duly and validly approved and
authorized by the managing members of Summer, and, other than approval by the
Summer Members, no other actions or proceedings on the part of Summer are
necessary to authorize this Agreement, and the transactions contemplated hereby
and thereby.  This Agreement constitutes the legal, valid and binding obligation
of Summer, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or other laws from time to time in effect
which affect creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).








11




--------------------------------------------------------------------------------




4.03

Capitalization / Warrants.  The authorized capitalization of Summer consists of
100,000,000 units of membership interest of which 9,697,624 units are issued and
outstanding.  All issued and outstanding units of membership interest in Summer
are legally issued, fully paid, and nonassessable and not issued in violation of
the preemptive or other right of any person.  There are no dividends or other
amounts due or payable with respect to any of Summer Interests.  There are no
existing warrants, options, calls, or commitments of any nature relating to the
authorized and unissued equity interests of Summer or to which Summer is a party
except for outstanding seven year warrants entitling the holder to purchase
400,000 Summer Interests at an exercise price of $0.60 per share and except for
the Summer Interests contemplated by the Credit Facility Agreements.  Each of
the Summer Members as of the date hereof is an accredited investor as defined in
Rule 501 of Regulation D promulgated under the Securities Act.




4.04.

Financial Statements.




(a)

Included in the Summer  Disclosure Schedule 4.04 are (i) the audited balance
sheet of Summer as of September 30, 2011, and the related audited statements of
operations, members’ equity (deficit), and cash flows for the period from April
6, 2011 (inception) to September 30, 2011, including the notes thereto and the
report of LBB & Associates Ltd., LLP.  




(b)

The financial statements of Summer delivered pursuant to Section 4.04(a) have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements.  The Summer financial statements present fairly,
in all material respects, as of their respective dates, the financial condition
of Summer.  Summer did not have, as of the date of any such financial
statements, except as and to the extent reflected or reserved against therein,
any liabilities or obligations (absolute or contingent) which should be
reflected in any financial statement or the notes thereto prepared in accordance
with generally accepted accounting principles, and all assets reflected therein
present fairly the assets of Summer in accordance with generally accepted
accounting principles.  The statements of operations and cash flows present
fairly the financial position and result of operations of Summer as of their
respective dates and for the respective periods covered thereby.




(c)

Summer has filed or will file prior to the Closing Date all tax returns required
to be filed, unless properly extended, by it from its inception to the Closing
Date.  All such returns and reports are accurate and correct in all material
respects.  Summer has no material liabilities with respect to the payment of any
federal, state, county, local, or other taxes (including any deficiencies,
interest, or penalties) accrued for or applicable to the period ended on the
date of the most recent balance sheet of Summer, except to the extent reflected
on such balance sheet, or for such other dates and years and periods prior
thereto for which Summer  may at said date have been liable in its own right or
as transferee of the assets of, or as successor to, any other corporation or
entity, except for taxes accrued but not yet due and payable, and  no deficiency
assessment or proposed adjustment of any such tax return is pending, proposed or
contemplated.   None of such income tax returns has been examined or is
currently being examined by the Internal Revenue Service and no deficiency
assessment or proposed adjustment of any such return is pending, proposed or
contemplated.  Summer has not made any election pursuant to the provisions of
any applicable tax laws (other than elections that relate solely to methods of
accounting, depreciation, or amortization) that would have an adverse effect on
Summer, its financial condition, its business as presently conducted or proposed
to be conducted, or any of its respective properties or  assets.  There are no
outstanding agreements or waivers extending the statutory period of limitation
applicable to any tax return of Summer.








12




--------------------------------------------------------------------------------




(d)

The books and records, financial and otherwise, of Summer are in all material
respects complete and correct and have been maintained in accordance with sound
business and bookkeeping practices so as to accurately and fairly reflect, in
reasonable detail, the transactions and dispositions of the assets of Summer,
and Summer has maintained a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions have been and are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit the preparation of financial
statements in conformity with generally accepted accounting principles or any
other criteria applicable to such statements and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals, and
appropriate action is taken with respect to any differences.




4.05

Information.  The information concerning Summer set forth in this Agreement and
in the Summer Disclosure Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.  Summer shall cause
the Summer Disclosure Schedules to be updated after the date hereof up to and
including the Closing Date.




4.06

Absence of Certain Changes or Events.  Except as disclosed in Summer Disclosure
Schedule 4.06 and as set forth in this Agreement since September 30, 2011:




(a)

There has not been (i) any material adverse change in the business, operations,
properties, level of inventory, assets, or condition of Summer or (ii) any
damage, destruction, or loss to Summer materially and adversely affecting the
business, operations, properties, assets, or conditions of Summer.




(b)

Summer has not (i) amended its articles of organization or operating agreement;
(ii) declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to its members or purchased
or redeemed, or agreed to purchase or redeem, any of its units of membership
interest; (iii) waived any rights of value which in the aggregate are
extraordinary and material considering the business of Summer; (iv) made any
material change in its method of accounting; (v) entered into any other material
transactions other than those contemplated by this Agreement; (vi) made any
material accrual or material arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; or (vii)  made any material increase in any
profit-sharing, bonus, deferred compensation, insurance, pension, retirement, or
other employee benefit plan, payment, or arrangement made to, for, or with their
officers, directors, or employees;




(c)

Summer has not (i) granted or agreed to grant any options, warrants, or other
rights for its units of membership interest, bonds, or other securities calling
for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid any material obligation or liability (absolute or contingent) other
than current liabilities reflected in or shown on the most recent Summer balance
sheet and current liabilities incurred since that date in the ordinary course of
business; (iv) sold or transferred, or agreed to sell or transfer, any of its
material assets, properties, or rights, or agreed to cancel, any material debts
or claims; (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of Summer; or (vi) issued, delivered, or
agreed to issue or deliver any stock, bonds, or other company securities
including debentures (whether authorized and unissued or held as treasury
shares); and




(d)

To the best knowledge of Summer, it has not become subject to any law or
regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of Summer.  





13




--------------------------------------------------------------------------------




4.07

Title and Related Matters.  Except as provided herein or disclosed in the Summer
balance sheet and the notes thereto, Summer has good and marketable title to all
of its properties, inventory, interests in properties, and assets, which are
reflected in the most recent Summer balance sheet or acquired after that date
(except properties, interests in properties, and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all mortgages, liens, pledges, charges, or encumbrances, except (i) statutory
liens or claims not yet delinquent; and (ii) such imperfections of title and
easements as do not, and will not, materially detract from, or interfere with,
the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties. To the best knowledge of Summer, the business of Summer as currently
conducted does not infringe on the copyright, patent, trade secret, know-how, or
other proprietary right of any other person or entity and comprises all such
rights necessary to permit the operation of the business of Summer as now being
conducted or as contemplated.




4.08

Litigation and Proceedings. Except as otherwise disclosed in Summer Disclosure
Schedule 4.08, there are no material actions, suits, or proceedings pending or,
to the knowledge of Summer, threatened by or against Summer or adversely
affecting Summer, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  Summer does not have any knowledge of any default on the part of Summer
respect to any judgment, order, writ, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality.




4.09

Contracts.  Except as otherwise disclosed in Summer Disclosure Schedule 4.09:  




(a)

There are no material contracts, agreements, franchises, license agreements, or
other commitments to which Summer is a party or by which Summer or its
properties are bound;




(b)

All contracts, agreements, franchises, license agreements, and other commitments
to which Summer is a party or by which its properties are bound and which are
material to the consolidated operations or financial condition of Summer are
valid and enforceable by Summer in all material respects;




(c)

Summer is not a party to or bound by, and its properties are not subject to, any
material contract, agreement, other commitment or instrument; any charter or
other corporate restriction; or any judgment, order, writ, injunction, decree,
or award which materially and adversely affects, or in the future may (as far as
Summer can now foresee) materially and adversely affect, the business,
operations, properties, assets, or condition of Summer; and




(d)

Summer is not a party to any oral or written (i) contract for the employment of
any officer, director, or employee which is not terminable on 30 days (or less)
notice;  (ii)  profit-sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan, agreement, or arrangement
covered by Title IV of the Employee Retirement Income Security Act, as amended;
(iii) agreement, contract, or indenture relating to the borrowing of money; (iv)
guarantee of any obligation, other than one on which a Summer Entity is a
primary obligor, for the borrowing of money or otherwise, excluding endorsements
made for collection and other guarantees of obligations, which, in the aggregate
do not exceed $5,000; (v) consulting or other similar contract with an unexpired
term of more than one year or providing for payments in excess of $5,000 in the
aggregate;  (vi) collective bargaining agreement; (vii) agreement with any
present or former officer or director of Summer or any subsidiary; or (viii)
contract, agreement, or other commitment involving payments by it of more than
$5,000 in the aggregate.




4.10

Material Contract Defaults.  Summer is  not in default in any material respect
under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of Summer considered as whole, and there is no event of default or
other event which, with notice or lapse of time or both, would constitute a
default in any material respect under any such contract, agreement, lease, or
other commitment in respect of which Summer has  not taken adequate steps to
prevent such a default from occurring.








14




--------------------------------------------------------------------------------




4.11

Intellectual Property.  Except as disclosed on Summer Disclosure Schedule 4.11:




(a)

All of Summer’s material Intellectual Property is either licensed or owned by
Summer, in each case free and clear of all liens other than any right of any
third party as owner or licensor or licensee under a contract affecting such
Intellectual Property, with royalties as set forth on Summer Disclosure Schedule
4.11;




(b)

None of Summer’s material Intellectual Property is the subject of any pending
or, to the knowledge of Summer, threatened litigation or claim of infringement;




(c)

Summer has not granted any license, or agreed to pay or receive any royalty in
respect of, any Intellectual Property except as set forth on Summer Disclosure
Schedule 4.11;




(d)

No material license or royalty agreement to which Summer is a party is in breach
or default by Summer or, to the knowledge of Summer, any other party thereto;
and no such license or royalty agreement is or has been the subject of any
notice of termination given or threatened in writing by any person;




(e)

Summer has not received any notice contesting its rights to use any Intellectual
Property except as set forth on Summer Disclosure Schedule 4.11;




(f)

Summer has not granted any license or agreed to pay or receive any royalty in
respect of any material Intellectual Property except as set forth on Summer
Disclosure Schedule 4.11; and




(g)

Summer has not violated the Intellectual Property rights of any third party.




4.12

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Summer is a party or to which any of
its properties or operations are subject.




4.13

Governmental Authorizations.  Summer has or will prior to Closing have all
licenses, franchises, permits, and other governmental authorizations that are
legally required to enable it to engage in business as a reseller of electricity
in the state of Texas, specifically including certification as a Retail Electric
Provider for the geographic area of the Electric Reliability Council of Texas
under REP Certificate No. 10205.  Except for compliance with federal and state
securities and limited liability company laws, as hereinafter provided, no
authorization, approval, consent, or order of, or registration, declaration, or
filing with, any court or other governmental body is required in connection with
the execution and delivery by Summer of this Agreement and the consummation by
Summer of the transactions contemplated hereby.




4.14

Compliance With Laws and Regulations.  Summer has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
Summer or except to the extent that noncompliance would not result in the
occurrence of any material liability for Summer.




4.15  Insurance.  All of Summer’s insurance policies are in full force and
effect, all premiums with respect thereto covering all periods up to and
including the Closing Date have been, or prior to the Closing Date, will be,
paid, and no notice of cancellation or termination has been received with
respect to any such policy.  Such insurance policies provide the types and
amounts of insurance customarily obtained by businesses of similar size and
character of operations to the businesses of Summer.  Summer has not been
refused any insurance with respect to its assets or operations; and its
insurance coverage has not been limited by any insurance carrier to which it has
applied for any such insurance, or with which it has carried insurance, in each
case during the two years preceding the date hereof.





15




--------------------------------------------------------------------------------




4.16  Environmental.  Summer is in compliance in all material respects with all
applicable federal, state and local laws and regulations governing the
environment, public health and safety and employee health and safety (including
all provisions of the Occupational Safety and Health Administration (“OSHA”) and
no charge, complaint, action, suit, proceeding, hearing, investigation, claim,
demand or notice has been filed or commenced against any Summer Entity and, to
the Knowledge of Summer, no such charge, complaint, action, suit, proceeding,
hearing, investigation, claim, demand or notice is pending or has been
threatened.




   

4.17  Employee Relations.  Summer has complied in respect of its business in all
material respects with all applicable laws, rules, and regulations that relate
to prices, wages, hours, harassment, disabled access, and discrimination in
employment and collective bargaining and to the operation of its business and is
not liable for any arrears of wages or any taxes or penalties for failure to
comply with any of the foregoing.  Summer believes that the relationships
between Summer and its employees are satisfactory.




4.18  Officer and Director Information.  During the past five (5) years, neither
Summer, nor any of its respective officers or managing members, has been the
subject of:




(a)

a bankruptcy petition filed by or against any business of which Summer or such
other person was a general partner or executive officer either at the time of
the bankruptcy or within two years prior to that time;




(b)

a conviction in a criminal proceeding or a pending criminal proceeding
(excluding traffic violations and other minor offenses);




(c)

any order, judgment, or decree, not subsequently reversed, suspended or vacated,
of any court of competent jurisdiction, permanently or temporarily enjoining,
barring, suspending or otherwise limiting Summer or any such other person from
involvement in any type of business, securities or banking activities; or




(d)

a finding by a court of competent jurisdiction (in a civil action), the SEC, or
the Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed,
suspended, or vacated.




4.19    Broker Fees.  Except as set forth on Summer Disclosure Schedule 4.19,
Summer has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.




4.20  Managing Member Approval.  The managing members of Summer have duly
adopted resolutions approving and declaring advisable this Agreement and the
transactions contemplated hereby, such approvals having been made in accordance
with the Texas Limited Liability Company Act and Summer’s Operating Agreement,
which resolutions have not been modified, supplemented or rescinded and remain
in full force and effect, and each of the Summer Members is a party to and has
approved this Agreement.








16




--------------------------------------------------------------------------------




ARTICLE V

COVENANTS




5.01

Castwell Reverse Stock Split; Amendments to Articles of Incorporation and
Bylaws.  Prior to the Effective Date, Castwell shall effect a one-for-four
reverse stock split (“Reverse Stock Split”) in its issued and outstanding shares
of common stock so that the total issued and outstanding shares of Castwell
common stock shall be reduced from 4,278,348 shares to 1,044,587 shares (without
giving effect to adjustments due to rounding).  Thereafter, concurrently with
the Effective Date, certain stockholders of Castwell shall cancel and return to
Castwell for cancellation a total of 237,500 post-split shares of Castwell
Common Stock so that at the Effective Date Castwell shall have a total of
807,087 post-split shares of its common stock issued and outstanding and 25,000
post-split shares of its common stock reserved for issuance upon the exercise of
outstanding warrants.  Castwell shall authorize a new form of stock certificate,
obtain a new CUSIP number, and provide the notice to FINRA required by Rule
10b-17 promulgated under the Exchange Act and obtain FINRA’s approval of such
corporate actions.  Concurrently with the Reverse Stock Split, Castwell shall
also amend its articles of incorporation to increase its authorized capital and
make such additional changes as may reasonably be requested by Summer, (ii)
amend its Bylaws in the manner reasonably requested by Summer (collectively the
“Castwell Charter Amendments”); and (iii) adopt and submit to its stockholders
for approval a stock option and stock award plan in a form reasonably acceptable
to Summer pursuant to which Castwell is authorized to issue under such plan not
more than seven and one-half percent (7.5%) of the total issued and outstanding
post-split shares of Castwell Common Stock after giving effect to the Castwell
Shares to be issued to Summer pursuant to this Agreement.




5.02

Stockholder and Member Action.  As soon as practicable following the date of
this Agreement, Castwell and Summer shall each obtain approval by their
stockholders or Summer Members of this Agreement and the transactions
contemplated hereby.




5.03

Summer Financial Statements.  Prior to Closing, Summer shall cause to be
prepared and delivered to Castwell: (i) the unaudited condensed consolidated
balance sheet of Summer as of December 31, 2011, and the related unaudited
condensed consolidated statements of operations, members’ equity (deficit), and
cash flows for the three month period then ended, together with the notes
thereto; (ii) unaudited combined pro forma financial statements of Castwell and
Summer at December 31, 2011; and (iii) any additional financial statements and
information of Summer required to be filed by Castwell with the SEC as a result
of its acquisition of Summer.  All such financial statements shall be prepared
in accordance with the rules and regulations of the SEC. The audited and
unaudited financial statements of Summer shall not indicate any material adverse
change in the financial position of Summer from the information set forth in the
financial statements referred to Section 4.04(a) and shall indicate members’
equity of not less than $2,250,000.  




5.04

Post-Closing Board of Directors and Officers.  Upon closing of the transactions
contemplated by this Agreement, the current directors and officers of Castwell
shall resign, seriatim, and the persons designated by Summer shall be appointed
to fill the vacancies created thereby, subject to the approval of the
suitability and qualifications of such nominees by Castwell’s board of
directors.




5.05

No Other Negotiations.  Until the earlier of the Closing or the termination of
this Agreement, Castwell, Summer, and their respective affiliates, subsidiaries,
agents and representatives shall not (i) solicit, encourage, directly or
indirectly, any inquiries, discussions or proposals for, (ii) continue, propose
or enter into any negotiations or discussions looking toward, or (iii) enter
into any agreement or understanding providing for, any acquisition of any their
respective capital stock or any part of their assets or businesses.  In
addition, Castwell, Summer and their respective affiliates, subsidiaries, agents
and representatives shall not provide any information to any person (other than
as contemplated by this Agreement) for the purpose of evaluating or determining
whether to make or pursue any such inquiries or proposals with respect to any
such acquisition of capital stock/units of membership interest, assets or
business of either Castwell or Summer.  Castwell and Summer shall each notify
the other immediately of any such inquiries or proposals or requests for
information.   








17




--------------------------------------------------------------------------------




5.06

Implementing the Agreement.  Subject to the terms and conditions hereof, each
party hereto shall use its commercially reasonable efforts to take, or cause to
be taken, all appropriate action required of it to consummate and make effective
the transactions contemplated by this Agreement.




5.07

Access to Information and Facilities; Confidentiality.




(a)

From and after the date of this Agreement, Summer shall allow Castwell and its
representatives access during normal business hours to all of the facilities,
properties, books, contracts, commitments and records of Summer and shall make
the officers and employees of Summer available to Castwell and its
representatives as Castwell or its representatives shall from time to time
reasonably request.  Castwell and its representatives shall be furnished with
any and all information concerning Summer, which Castwell or its representatives
reasonably request and can be obtained by Summer without unreasonable effort or
expense.




(b)

From and after the date of this Agreement, Castwell shall allow Summer and its
representatives access during normal business hours to all of the facilities,
properties, books, contracts, commitments and records of Castwell and its
subsidiaries and shall make the officers and employees of Castwell available to
Summer and its representatives as Summer or its representatives shall from time
to time reasonably request.  Summer and its representatives shall be furnished
with any and all information concerning Castwell and its subsidiaries, which
Summer or its representatives reasonably request and can be obtained by Castwell
without unreasonable effort or expense.




(c)

Each of Summer, Castwell and their Affiliates (as defined below), directors,
officers, managing members, employees, representatives and agents agree as
follows with respect to any Confidential information of any other party that may
be disclosed to it:




(i)  

As used herein, the “Confidential Information” of a party shall mean all
information concerning or relating to the business, operations, financial
condition or prospects of such party or any of its Affiliates, regardless of the
form in which such information appears and whether or not such information has
been reduced to a tangible form, and shall specifically include (i) all
information regarding the officers, directors, employees, equity holders,
customers, suppliers, distributors, sales representatives and licensees of such
party and its Affiliates, in each case whether present or prospective, (ii) all
inventions, discoveries, trade secrets, processes, techniques, methods,
formulae, ideas and know-how of such party and its Affiliates, (iii) all
financial statements, audit reports, budgets and business plans or forecasts of
such party and its Affiliates and (iv) all information concerning or related to
the transactions contemplated hereby; provided, that the Confidential
Information of a party shall not include (a) information which is or becomes
generally known to the public through no act or omission of the other party and
(b) information which has been lawfully obtained by the other party from a
source other than the party to whom such Confidential Information belongs (or
any of its Affiliates or their respective officers, directors, employees, equity
holders or agents) so long as, in the case of information obtained from a third
party, such third party was or is not, directly or indirectly, subject to an
obligation of confidentiality owed to the party to whom such Confidential
Information belongs or any of its Affiliates at the time such Confidential
Information was or is disclosed to the other party. As used herein, an
“Affiliate” of a party shall mean an entity which controls, is controlled by or
is under common control with such party, and the term “control” shall mean, with
respect to any entity, the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such entity,
whether through ownership of voting securities, by contract or otherwise.








18




--------------------------------------------------------------------------------




(ii)  

Except as otherwise permitted by Section 5.07(c)(iii) below, each party agrees
that it will not, without the prior written consent of the other party, disclose
or use for its own benefit any Confidential Information of the other party.  




(iii)  

Notwithstanding Section 5.07(c)(ii) above, each of the parties shall be
permitted to:  




(A)  

Disclose Confidential Information of the other party to its officers, directors,
employees, equity holders, lenders, counsel, accountants and other agents, but
only to the extent reasonably necessary in order for such party to perform its
obligations and exercise its rights and remedies hereunder, and such party shall
take all such action as shall be necessary or desirable in order to ensure that
each of such persons maintains the confidentiality of any Confidential
Information that is so disclosed, and shall be responsible for the actions of
such persons; and




(B)  

Disclose Confidential Information of the other party to the extent, but only to
the extent, required by law; provided, that prior to making any disclosure
pursuant to this clause, the party required to make such disclosure (the
“Disclosing Party”) shall notify the other party (the “Affected Party”) of the
same, and the Affected Party shall have the right to participate with the
Disclosing Party in determining the amount and type of Confidential Information
of the Affected Party, if any, which must be disclosed in order to comply with
applicable law. Disclosing Party will cooperate with Affected Party should
Disclosing Party elect to contest the necessity of disclosure.  




(iv)  

If negotiations concerning the transactions contemplated hereby shall cease
without the Contribution being consummated then, promptly after the written
request of either party, the other party shall return to the requesting party
all Confidential Information (including all duplicates and copies thereof) of
the requesting party which is in tangible or electronic form and which is then
in its possession (or in the possession of any of its officers, directors,
employees, equity holders or agents).  




(v)  

The parties acknowledge and agree that each would be irreparably damaged in the
event that any of the provisions of this Section are not performed by the other
in accordance with their specific terms or are otherwise breached. Accordingly,
it is agreed that each party shall be entitled to an injunction or injunctions
to prevent breaches of this Section by the other and shall have the right to
specifically enforce this Section and the terms and provisions hereof against
the other, in addition to any other remedy to which such aggrieved party may be
entitled at law or in equity.




5.08

Pre-Closing Activities of Castwell and Summer




(a)

From and after the date of this Agreement until the Closing Date and except as
set forth in the respective schedules to be delivered by Castwell and Summer
pursuant hereto or as permitted or contemplated by this Agreement, Castwell and
Summer will each:




(i)

Carry on its business in substantially the same manner as it has heretofore;




(ii)

Maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it;




(iii)

Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;





19




--------------------------------------------------------------------------------




(iv)

Use its best efforts to maintain and preserve its business organization intact,
to retain its key employees, and to maintain its relationships with its material
suppliers and customers;




(v)

Duly and timely file for all taxable periods ending on or prior to the Closing
Date all federal, state, county, and local tax returns required to be filed by
or on behalf of such entity or for which such entity may be held responsible and
shall pay, or cause to pay, all taxes required to be shown as due and payable on
such returns, as well as all installments of tax due and payable during the
period commencing on the date of this Agreement and ending on the Closing Date.;
and




(vi)

Fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.




(b)

From and after the date of this Agreement and except as provided herein until
the Closing Date, Castwell and Summer will not without the prior written
approval of the other:




(i)

Make any change in its articles of incorporation/articles of organization, as
applicable or bylaws/operating agreement, as applicable, or effect any
recapitalization except as specifically provided herein;




(ii)

Enter into or amend any material contract, agreement, or other instrument of any
of the types described in such party’s Disclosure Schedules, except that a party
may enter into or amend any contract, agreement, or other instrument in the
ordinary course of business; or




(iii)

Enter into any agreement for the sale of Summer or Castwell securities.




5.09

Notices of Significant Events.  From and after the date of this Agreement until
the Effective Date, each party hereto shall promptly notify the other party
hereto of: (a) the occurrence, or non-occurrence, of any event that would be
likely to cause any condition to the obligations of any party to effect the
Contribution and the other transactions contemplated by this Agreement not to be
satisfied; or (b) the failure of Summer or Castwell, as the case may be, to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it pursuant to this Agreement which would reasonably be expected
to result in any condition to the obligations of any party to effect the
Contribution and the other transactions contemplated by this Agreement not to be
satisfied; provided, however, that the delivery of any notice pursuant to this
Section 5.09 shall not cure any breach of any representation or warranty
requiring disclosure of such matter prior to the date of this Agreement or
otherwise limit or affect the remedies available hereunder to the party
receiving such notice.




5.10

Consents and Approvals.  




(a)

Summer shall use commercially reasonable efforts to obtain all consents,
approvals, certificates and other documents required in connection with the
performance by it of this Agreement and the consummation of the transactions
contemplated hereby.  Summer shall make all filings, applications, statements
and reports to all governmental authorities, including, without limitation,
consent from the Public Utility Commission of Texas, and other persons that are
required to be made prior to the Closing Date by or on behalf of Summer pursuant
to applicable law or any material contract of Summer in connection with this
Agreement and the transactions contemplated hereby.








20




--------------------------------------------------------------------------------




(b)

Castwell shall use commercially reasonable efforts to obtain all consents,
approvals, certificates and other documents required in connection with the
performance by it of this Agreement and the consummation of the transactions
contemplated hereby.  Castwell shall make all filings, applications, statements
and reports to all governmental authorities and other persons that are required
to be made prior to the Closing Date by or on behalf of Castwell pursuant to
applicable law or a material contract of Castwell in connection with this
Agreement and the transactions contemplated hereby.




5.11

Indemnification by Summer.  Summer will indemnify and hold harmless Castwell and
its directors and officers, and each person, if any, who controls Castwell
within the meaning of the Securities Act, from and against any and all losses,
claims, damages, expenses, liabilities, or actions to which any of them may
become subject under applicable law (including the Securities Act and the
Securities Exchange Act) and will reimburse them for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
claims or actions, whether or not resulting in liability, insofar as such
losses, claims, damages, expenses, liabilities, or actions arise out of or are
based upon any untrue statement or alleged untrue statement of material fact
contained in any application or statement filed with a governmental body or
arising out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary in order to
make the statements therein not misleading, but only insofar as any such
statement or omission was made in reliance upon and in conformity with
information furnished in writing by Summer expressly for use therein.  The
indemnity agreement contained in this Section 5.11 shall remain operative and in
full force and effect, regardless of any investigation made by or on behalf of
Castwell and shall survive the consummation of the transactions contemplated by
this Agreement for a period of one year.




5.12.

Indemnification by Castwell.  Castwell will indemnify and hold harmless Summer,
and its directors, officers, and managing members, and each person, if any, who
controls Summer within the meaning of the Securities Act, from and against any
and all losses, claims, damages, expenses, liabilities, or actions to which any
of them may become subject under applicable law (including the Securities Act
and the Securities Exchange Act) and will reimburse them for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any claims or actions, whether or not resulting in liability, insofar
as such losses, claims, damages, expenses, liabilities, or actions arise out of
or are based upon any untrue statement or alleged untrue statement of a material
fact contained in any application or statement filed with a governmental body or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein, or necessary in order to make the
statements therein not misleading, but only insofar as any such statement or
omission was made in reliance upon and in conformity with information furnished
in writing by Castwell expressly for use therein.  The indemnity agreement
contained in this Section 5.12 shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of Summer and shall
survive the consummation of the transactions contemplated by this Agreement for
a period of one year.




5.13

The Acquisition of Castwell Common Stock.  Castwell and Summer understand and
agree that the consummation of this Agreement including the issuance of the
Castwell Shares to Summer in exchange for the Summer Interests as contemplated
hereby, constitutes the offer and sale of securities under the Securities Act
and applicable state statutes.  Castwell and Summer agree that such transactions
shall be consummated in reliance on exemptions from the registration and
prospectus delivery requirements of such statutes which depend, among other
items, on the circumstances under which such securities are acquired.  




(a)

In order to provide documentation for reliance upon the exemptions from the
registration and prospectus delivery requirements for such transactions, each
Summer Member shall execute and deliver to Castwell an investment representation
letter in substantially the same form as that attached hereto as Exhibit B.  




(b)

In connection with the transaction contemplated by this Agreement, except as set
forth in Section 5.14, Summer and Castwell shall each file, with the assistance
of the other and their respective legal counsel, such notices, applications,
reports, or other instruments as may be deemed by them to be necessary or
appropriate in an effort to document reliance on such exemptions, and the
appropriate regulatory authority in the states where the stockholders of Summer
reside, all to the extent and in the manner as may be deemed by such parties to
be appropriate.





21




--------------------------------------------------------------------------------




(c)

In order to more fully document reliance on the exemptions as provided herein,
Summer, the Summer Members, and Castwell shall execute and deliver to the other,
at or prior to the Closing, such further letters of representation,
acknowledgment, suitability, or the like as Castwell or Summer and their
respective counsel may reasonably request in connection with reliance on
exemptions from registration under such securities laws.




5.14

Securities Filings.  Castwell shall be responsible for the preparation of a Form
D and its filing with the Securities and Exchange Commission and Summer will be
responsible for any and all filings in any jurisdiction where its stockholders
reside which would require a filing with a governmental agency as a result of
the transactions contemplated in this Agreement.  Summer shall bear the expense
of making such state filings.




5.15.

Lock-Up Agreement.  Prior to Closing, Castwell shall cause the holders of
restricted shares of its common stock to enter into a lock-up agreement whereby
such Castwell shareholders shall agree not to sell such restricted shares of
Castwell common stock in any public market until: Castwell has become subject to
the reporting requirements of section 13 or 15(d) of the Exchange Act; has filed
all reports and other materials required to be filed by section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months (or for such
shorter period that Castwell was required to file such reports and materials),
other than Form 8-K reports; and a period of at least one (1) year has elapsed
from the date on which current “Form 10” information has been filed by Castwell
reflecting its acquisition of Summer as provided herein.  




ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF SUMMER




The obligations of Summer under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:




6.01.

Reverse Split.  Castwell shall have completed the Reverse Stock Split,
cancellation of shares, charter amendments and adoption of stock option and
stock award plan described in Section 5.01 and shall have received FINRA
approval of the corporate actions.




6.02

Member and Stockholder Approval.  This Agreement and the transactions
contemplated hereby shall have been approved by the stockholders of Castwell in
the manner required by the applicable laws of the State of Nevada.




6.03

Accuracy of Representations.  The representations and warranties made by
Castwell in this Agreement were true when made and shall be true at the Closing
Date with the same force and affect as if such representations and warranties
were made at and as of the Closing Date (except for changes therein permitted by
this Agreement), and Castwell shall have performed or complied with all
covenants and conditions required by this Agreement to be performed or complied
with by Castwell prior to or at the Closing.  Summer shall be furnished with
certificates, signed by duly authorized officers of Castwell and dated the
Closing Date, to the foregoing effect.




6.04

Officer’s Certificates.  Summer shall have been furnished with certificates
dated the Closing Date and signed by the duly authorized chief executive officer
of Castwell to the effect that to such officer’s best knowledge no litigation,
proceeding, investigation, or inquiry is pending or, to the best knowledge of
Castwell threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.  Furthermore,
based on certificates of good standing, representations of government agencies,
and Castwell’s own documents and information, the certificate shall represent,
to the best knowledge of the officer, that:




(a)

This Agreement has been duly approved by Castwell’s board of directors and
stockholders and has been duly executed and delivered in the name and on behalf
of Castwell by its duly authorized officers pursuant to, and in compliance with,
authority granted by the board of directors of Castwell pursuant to a unanimous
consent;




(b)

There have been no material adverse changes in the financial condition, business
or operations of Castwell up to and including the date of the certificate;





22




--------------------------------------------------------------------------------




(c)

All conditions required by this Agreement have been met, satisfied, or performed
by Castwell;




(d)

All authorizations, consents, approvals, registrations, and/or filings with any
governmental body, agency, or court required in connection with the execution
and delivery of the documents by Castwell have been obtained and are in full
force and effect or, if not required to have been obtained, will be in full
force and effect by such time as may be required; and




(e)

There is no material action, suit, proceeding, inquiry, or investigation at law
or in equity by any public board or body pending or threatened against Castwell,
wherein an unfavorable decision, ruling, or finding could have an adverse effect
on the financial condition of Castwell, the operation of Castwell, or the
acquisition and reorganization contemplated herein, or any agreement or
instrument by which Castwell is bound or in any way contests the existence of
Castwell.




6.05

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Castwell, nor shall any event have occurred which, with the lapse
of time or the giving of notice, may cause or create any material adverse change
in the financial condition, business, or operations of Castwell.




6.06

Good Standing.  Summer shall have received a certificate of good standing from
the secretary of State of Nevada, dated as of the date within five days prior to
the Closing Date, certifying that Castwell is in good standing as a corporation
in the State of Nevada.




6.07

Actions or Proceedings.   No action or proceeding by any governmental authority
or other person shall have been instituted or threatened which: (a) is likely to
have a material adverse effect on the business or operations of Castwell; or (b)
could enjoin, restrain or prohibit, or could result in substantial damages in
respect of, any provision of this Agreement or the consummation of the
transactions contemplated hereby.




6.08

Other Items.  Summer shall have received such further documents, certificates,
or instruments relating to the transactions contemplated hereby as Summer may
reasonably request.




ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF CASTWELL




The obligations of Castwell under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:




7.01.

Member and Stockholder Approval.  This Agreement and the transactions
contemplated hereby shall have been approved by the stockholders of Castwell in
the manner required by the applicable laws of the State of Nevada.




7.02

Accuracy of Representations.  The representations and warranties made by Summer
in this Agreement were true when made and shall be true at the Closing Date with
the same force and effect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement), and Summer shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by Summer
prior to or at the Closing.  Castwell shall be furnished with a certificate,
signed by a duly authorized managing member of Summer and dated the Closing
Date, to the foregoing effect.








23




--------------------------------------------------------------------------------




7.03

Managing Member’s Certificates.  Castwell shall have been furnished with
certificates dated the Closing Date and signed by the duly authorized managing
member of Summer to the effect that no litigation, proceeding, investigation, or
inquiry is pending or, to the best knowledge of Summer, threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement.  Furthermore, based on certificates of good
standing, representations of government agencies, and Summer’s own documents,
the certificate shall represent, to the best knowledge of the officer, that:




(a)

This Agreement has been duly approved by Summer’s managing members and members
and has been duly executed and delivered in the name and on behalf of Summer by
its duly authorized managing member pursuant to, and in compliance with,
authority granted by the managing members of Summer pursuant to a unanimous
consent;




(b)

Except as provided or permitted herein, there have been no material adverse
changes in the financial condition, business or operations of Summer up to and
including the date of the certificate;




(c)

All authorizations, consents, approvals, registrations, and/or filing with any
governmental body, agency, or court required in connection with the execution
and delivery of the documents by Summer have been obtained and are in full force
and effect or, if not required to have been obtained will be in full force and
effect by such time as may be required; and




(d)

There is no material action, suit, proceeding, inquiry, or investigation at law
or in equity by any public board or body pending or threatened against Summer,
wherein an unfavorable decision, ruling, or finding would have a material
adverse effect on the financial condition of Summer, the operation of Summer, or
the acquisition and reorganization contemplated herein, or any material
agreement or instrument by which Summer is bound or would in any way contest the
existence of Summer.




7.04

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business or
operations of Summer, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause of create any material adverse change in
the financial condition, business, or operations of Summer.




7.05

Good Standing.  Castwell shall have received a certificate of good standing from
the appropriate authority, dated as of a date with five days prior to the
Closing Date, certifying that Summer is in good standing as a limited liability
company in the State of Texas.




7.06

Summer Financial Information.  Summer shall have prepared and delivered to
Castwell the financial statements and financial information described in Section
5.03.




7.07

Actions or Proceedings.   No action or proceeding by any governmental authority
or other person shall have been instituted or threatened which: (a) is likely to
have a material adverse effect on the business or operations of Summer; or (b)
could enjoin, restrain or prohibit, or could result in substantial damages in
respect of, any provision of this Agreement or the consummation of the
transactions contemplated hereby.




7.08

Other Items.  Castwell shall have received such further documents, certificates,
or instruments relating to the transactions contemplated hereby as Castwell may
reasonably request.








24




--------------------------------------------------------------------------------




ARTICLE VIII

MISCELLANEOUS




8.01

  No Representation Regarding Tax Treatment.  No representation or warranty is
being made by any party to any other regarding the treatment of this transaction
for federal or state income taxation.  Each party has relied exclusively on its
own legal, accounting, and other tax adviser regarding the treatment of this
transaction for federal and state income tax purposes.




8.02

Governing Law.  This Agreement shall be governed by, enforced and construed
under and in accordance with the laws of the State of Nevada.




8.03

Notices.  All notices, consents, waivers, requests, instructions, or other
communications required or permitted hereunder shall be in writing, and shall be
deemed to have been duly given if (a) delivered personally (effective upon
delivery), (b) sent by a reputable, established international courier service
providing confirmation of delivery (effective one business day after being
delivered to such courier service), or (c) mailed by certified mail, return
receipt requested, postage prepaid (effective three business days after being
deposited in the U. S. Mail), addressed as follows (or to such other address as
the recipient may have furnished for such purpose pursuant to this Section):




If to Summer:

Summer Energy, LLC

800 Bering Drive, Suite 260

Houston, Texas 77057

Attention:  Rod Danielson, Managing Member

with a copy to:

Kirton & McConkie, P.C.

1800 Eagle Gate Tower

60 East South Temple

Salt Lake City, Utah 84111

Attention:  Alexander N. Pearson, Esq.




If to Castwell:

Castwell Precast Corporation

5641 S. Magic Drive

Salt Lake City, Utah 84107

Attention:  Jason Haislip, President




with a copy to:

Mark N. Schneider, Esq.

Mark N. Schneider, A Professional Corp.

999 Murray Holladay Road, Suite 109

Salt Lake City, Utah 84117




or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.




8.04

Attorney’s Fees.  In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the nonbreaching party or
parties for all costs, including reasonable attorneys’ fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.








25




--------------------------------------------------------------------------------




8.05

Schedules; Knowledge.  Whenever in any section of this Agreement reference is
made to information set forth in the schedules provided by Castwell or Summer
such reference is to information specifically set forth in such schedules and
clearly marked to identify the section of this Agreement to which the
information relates.  Whenever any representation is made to the “knowledge” of
any party, it shall be deemed to be a representation that no managing member,
officer or director of such party, after reasonable investigation, has any
actual knowledge of such matters.




8.06

Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter hereof.  All previous agreements between
the parties, whether written or oral, have been merged into this Agreement.
 This Agreement alone fully and completely expresses the agreement of the
parties relating to the subject matter hereof.  There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.




8.07

Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the Closing Date and the consummation of the
transactions herein contemplated for a period of one year from the Closing Date,
unless otherwise provided herein.




8.08

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument. Facsimile transmissions of any signed original document, or
transmission of any signed facsimile document, shall constitute delivery of an
executed original.  At the request of any of the parties, the parties shall
confirm facsimile transmission signatures by signing and delivering an original
document.




8.09

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and such remedies may be enforced concurrently, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.




8.10

Public Statements.  Subject to their respective legal obligations (including
requirements of stock exchanges and other similar regulatory bodies), the
parties shall consult with one another, and use reasonable best efforts to agree
upon the text of any press release, before issuing any such press release or
otherwise making public statements with respect to the Contribution and in
making any filings with any federal or state governmental or regulatory agency
or with any national securities exchange with respect thereto.




8.11

Expenses.  Except as otherwise expressly provided herein, each party hereto
shall bear its own expenses with respect to this Agreement and the transactions
contemplated hereby.




8.12

No Third Party Beneficiaries.  This Agreement is solely for the benefit of the
parties hereto and, to the extent provided herein, their respective directors,
officers, employees, agents and representatives, and no provision of this
Agreement shall be deemed to confer upon other third parties any remedy, claim,
liability, reimbursement, cause of action or other right.








26




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the date first
above written.







CASTWELL:

SUMMER:




CASTWELL PRECAST CORPORATION,

SUMMER ENERGY, LLC

a Nevada corporation

a Texas limited liability company







By:  /s/ Jason Haislip          

By:  /s/ Rod Danielson          

Jason Haislip, President

Rod Danielson, Managing Member













[Signatures of Summer Members to Follow]














27




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned Summer Member has executed this Agreement
and Plan of Contribution as of January 17, 2012.




SUMMER MEMBERS:

/s/ Murray Levine   

/s/ Estelle Levine

/s/ Jacqueline A. Baysura

Murray Levine and Estelle Levine

Jacqueline A. Baysura

Priest Investments Ltd.

/s/ Beverly Beckham

By:  /s/ Andrew Priest

Beverly Beckham

Its: Manager




Boxer Capital, Ltd.

/s/ Jamie Rigell

By: /s/ Neil Leibman

Jamie Rigell

Its: MGP

/s/ Meryl L. Roberts

/s/ Rod Danielson

Meryl Roberts

Rod Danielson

/s/ Sidney Schreibstein

Tom M. Davis Family Lands

/s/ Elaine Meth

By: /s/ Tom M. Davis

Sidney Schreibstein and Elaine Meth

Its: Trustee

ED & DB Sheffield Family Partners

/s/ Wallace DeHay, Jr.

By: ED&DB Sheffield Family

Wallace DeHay, Jr.

Partners GP, LLC

Its: General Partner

/s/ Barton L. Duckworth

Barton L. Duckworth

By:  /s/Edward Sheffield

Its: Manager

/s/ Arlene Elkins-Marinello

Arlene Elkins-Marinello

/s/ Bob Stamatatos

Bob Stamatatos

FFI 2011 Fund

By: /s/ Donald Freedman

/s/ Sam L. Stolbun

Sam L. Stolbun

Its: Manager

/s/ Paul Wyleczuk

/s/ Jaleea George

Paul Wyleczuk

Jaleea George




GF Holdings, Ltd.

By: /s/ Stuart Gaylor     

Its: Manager




/s/ Phillip V. Ladin

Phillip V. Ladin




/s/ Ronald M. Ladin

Ronald M. Ladin




/s/ Herman Leibman

Herman Leibman























--------------------------------------------------------------------------------







EXHIBIT A




FORM OF ASSIGNMENT











--------------------------------------------------------------------------------










ASSIGNMENT OF MEMBERSHIP UNITS







KNOW ALL MEN BY THESE PRESENTS:




For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned does hereby transfer and assign to Castwell
Precast Corporation, a Nevada corporation, all of its right, title and interest
in and to all of its membership units of the limited liability company known as
Summer Energy, LLC, a Texas limited liability company (the “Company”).




Effective as of the date of this Assignment, the transferee shall have the right
to receive from the Company the assigned share of profits or other compensation
to which the transferor otherwise would be entitled, the right to the return
from the Company of the assigned contribution of the transferor to the capital
of the Company and the right to exercise all rights and privileges appertaining
to said membership units.




[Signature Page Follows]




















--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the transferor has executed this Assignment effective as of
________________, 2012.






















































































Exhibit A to Agreement and Plan Of Contribution




--------------------------------------------------------------------------------







EXHIBIT B




FORM OF INVESTMENT REPRESENTATION LETTER














--------------------------------------------------------------------------------










INVESTMENT REPRESENTATION LETTER







Castwell Precast Corporation

5641 South Magic Drive
Murray, Utah 84107




Re:

Acquisition of Shares of Common Stock of Castwell Precast Corporation




Ladies and Gentlemen:




The undersigned understands that Castwell Precast Corporation, a Nevada
corporation (the “Company”), has or will acquire all issued and outstanding
membership interests of Summer Energy LLC, a Texas limited liability company
(“Summer”), in exchange for shares of the Company’s common stock pursuant to the
terms and conditions of an Agreement and Plan of Contribution, dated as of
January 17, 2012, by and among the Company, Summer and the members of Summer
(the “Contribution Agreement”).  The undersigned is a member of Summer and is
entitled to receive the number of shares of the Company’s common stock set forth
above pursuant to the terms of the Contribution Agreement.  




In connection with the acquisition by the undersigned of the above shares of the
Company’s common stock (the “Securities”), and in order to permit the Company to
document its compliance with applicable corporate and securities laws, the
undersigned represents that the Securities are being acquired without a view to,
or for resale in connection with, any distribution of such Securities or any
interest therein without registration or other compliance under the Securities
Act of 1933, as amended (the “Securities Act”), and that the undersigned has no
direct or indirect participation in any such undertaking or in the underwriting
of such an undertaking.




The undersigned understands that the Securities have not been registered, but
are being acquired by reason of a specific exemption under the Securities Act as
well as under certain state statutes for transactions by an issuer not involving
any public offering and that any disposition of the subject Securities may,
under certain circumstances, be inconsistent with this exemption and may make
the undersigned an “underwriter” within the meaning of the Securities Act.




The undersigned acknowledges that the Securities must be held and may not be
sold, transferred, or otherwise disposed of for value unless they are
subsequently registered under the Securities Act or an exemption from such
registration requirements is available; the Company is under no obligation to
register the Securities under the Securities Act except as may be expressly
agreed to by it in writing; the Company’s registrar and transfer agent will
maintain a stop transfer order against the registration of transfer of the
Securities; and the certificates representing the Securities will bear  legends
in substantially the following form so restricting the sale of such Securities.





5




--------------------------------------------------------------------------------







THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ARE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THESE SECURITIES MAY NOT BE RESOLD OR TRANSFERRED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OR THE AVAILABILITY OF AN EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS.




The Company may refuse to register transfer of the Securities in the absence of
compliance with rule 144 promulgated under the Securities Act unless the
undersigned furnishes the Company with a “no action” or interpretative letter
from the Securities and Exchange Commission or an opinion of counsel reasonably
acceptable to the Company stating that the transfer is proper; further, unless
such letter or opinion states that the Securities are free of any restrictions
under the Securities Act, the Company may refuse to transfer the Securities to
any transferee who does not furnish in writing to the Company the same
representations and agree to the same conditions with respect to such Securities
as set forth herein.  The Company may also refuse to transfer the Securities if
any circumstances are present reasonably indicating that the transferee’s
representations are not accurate.




The undersigned also represents that the undersigned is an accredited investor
as defined in Rule 501 of Regulation D promulgated under the Securities Act
because he, she or it meets one or more of the following conditions (please
check appropriate items):




_____

1.  The undersigned is a natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of purchase exceeds $1,000,000
excluding the value of the primary residence of such natural person;




_____

2.  The undersigned is a natural person who had an income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;




_____

3.  The undersigned is a trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) under the Securities Act;




_____

4.  The undersigned is a private business development company as defined in
Section 202(a)(22) of the Investment Advisors Act of 1940;




_____

5.  The undersigned is an organization described in Section 501(c)(3) of the
Internal Revenue Code, a corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;




 _____

6.  The undersigned is an entity in which all of the equity owners are
accredited investors.  (NOTE: If the undersigned is an entity which qualifies as
an accredited investor only because all of its equity owners are accredited
inves­tors, each equity owner of the undersigned must be an accredited investor
and must complete an investment representation letter.)




The residency of the undersigned is set forth beneath the undersigned’s name
below and such residency of the undersigned is true and correct.  Unless
otherwise indicated on the signature page below, the undersigned resides and
votes in such state of residency, and has a driver’s license issued from such
state. 







[Signature Page Follows]








6




--------------------------------------------------------------------------------










Very truly yours,
















Dated: _______________________

___________________________________

Signature




____________________________________

Signature of Joint Subscriber, if Any




____________________________________

Please Print Name(s)




____________________________________

Street Address




____________________________________

City, State and Zip Code




____________________________________

Social Security No. or Tax I.D. No.


























Exhibit B to Agreement and Plan Of Contribution


